UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2419



GREGORY W. INGRAM,

                                              Plaintiff - Appellant,

          versus


RICHARD L. DANZIG, Secretary of the Navy,

                                              Defendant - Appellee,

          and


JOHN H. DALTON, Secretary, Department of the Navy,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-23-A)


Submitted:   February 24, 2000              Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory W. Ingram, Appellant Pro Se.   Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gregory W. Ingram appeals from the district court’s order

granting Defendants’ motion for summary judgment. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Ingram v. Danzig, No. CA-99-23-A (E.D. Va. Sept. 10,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2